POMEROY, Justice,
concurring.
In joining today’s Order in this matter, I emphasize that the order of the Court of Common Pleas of Philadelphia County dated March 8, 1978 in the above-captioned case at No. 2080 September Term, 1975 in said court, has not been appealed. Thus in my view the Order the Court now enters with respect to the petition of the would-be intervenors in that action is not to be construed as expressing any opinion as to the validity or propriety of the said order in the court below.